Citation Nr: 9923488	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO. 97-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a neck 
injury, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for residuals of a neck 
injury, but, notwithstanding, denied service connection for 
the claimed disorder.  The RO also determined that a claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD was not well-grounded. 

Additional medical consultation and treatment records were 
received in December 1998 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (1998).  Consequently, a 
decision by the Board is not precluded.  

The veteran was afforded a videoconference hearing and 
acknowledged his acceptance on the record of that form of 
hearing in lieu of an "in-person" hearing.

The Board also notes that in the veteran's statement, dated 
April 9, 1996, the veteran claimed entitlement to non-service 
pension.  It does not appear that the RO has addressed this 
claim, and accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus or relationship between an acquired psychiatric 
disorder and service or a service connected disability.

2.  There is no competent medical evidence of record of a 
nexus or relationship between a current cervical spine 
disorder and service, including any complaints treated during 
service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for residuals of a neck 
injury to include degenerative joint disease is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has an acquired 
psychiatric disorder, to include PTSD, that had its onset 
during service and residuals of a neck injury, which is 
likewise claimed as related to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Also, if arthritis is manifest to a degree 
of 10 percent within one year after separation from service, 
the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim(s).  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection such as arthritis, the 
nexus requirement may be satisfied by evidence of 
manifestation of the disease to the required extent within 
the prescribed time period, if any.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

Acquired Psychiatric Disorder

After reviewing the evidence of record, including service 
medical records and medical records dated following service, 
as well as the veteran's statements and hearing testimony, 
the Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder is not well 
grounded.  In this regard, the Board notes the veteran was 
seen on only two occasions during service for what might be 
termed as mental health related complaints.  On the first 
occasion, in May 1972, he presented with complaints of 
sleeplessness.  He told the examiner that he had bad nerves 
all his life and that he was suicidal.  Valium was 
prescribed.  In June 1972, he had complaints of nervous 
tension secondary to routine military life.  He reported not 
hearing from home for some six months.  He had not had leave 
or passes since the previous July.  The impression was 
anxiety, depression.  The examiner commented that leave or a 
pass may be beneficial.  Except as specified above and 
although the veteran was seen in service on a number of 
occasions after the incidents detailed above, there were no 
other complaints, treatments or diagnoses relating to the 
claimed condition.  Medical records on the veteran's 
discharge reported the veteran's mental health was normal.

VA hospital records from 1975 to 1978 do not demonstrate 
complaints, treatment or diagnoses for any mental disorder.  
The veteran was hospitalized at the VA Medical Center in 
Allen Park for approximately one week in December 1988 for an 
adjustment disorder.  Dysthymia was diagnosed in May 1989.  
VA outpatient treatment records from March 1995 to May 1996 
report the veteran with major depression and a history of 
alcohol dependence.  The claims file does not contain a 
diagnosis of PTSD, and no medical professional has associated 
any present pathology to the veteran's service. 

Despite the service and post-service VA psychiatric 
treatment, there is simply no medical evidence that relates 
any currently diagnosed psychiatric disorder to the veteran's 
period of military service or any treatment he received 
during service, or to a service connected disability.  It is 
noted that in a letter dated in June 1998, a VA psychiatrist 
has associated the veteran's psychiatric problems to his neck 
and shoulder pathology.  However, entitlement to service 
connection for the latter neck and shoulder disorders has not 
been established.  In the absence of medical evidence that 
demonstrates that a currently diagnosed psychiatric disorder 
is in some way related to service, related to a service-
connected disability, or is aggravated by a service-connected 
disability, the veteran has not met his initial burden of 
submitting evidence of a well-grounded claim.  In the absence 
of evidence of a well-grounded claim, the veteran's claim for 
service connection for an acquired psychiatric disorder must 
be denied.  

The medical evidence reflects the veteran's current 
complaints and the record on appeal includes the veteran's 
contention that psychiatric symptomatology has been 
continuous since service.  However, even the veteran's 
reported continuity of symptomatology (which is assumed to be 
credible solely for the purpose of determining whether he has 
submitted a well-grounded claim) requires competent medical 
evidence to relate a present condition to that 
symptomatology.  See Savage at 498.   No such medical nexus 
opinion is of record. 

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to testify 
regarding symptomatology experienced during service, or at 
any time, he is not competent to diagnose a current 
disability, nor to offer a medical nexus opinion regarding 
the relationship between any claimed current symptomatology 
and service, including the relationship to claimed continuous 
post-service symptomatology.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, service connection for a 
psychiatric disorder is not established.


Residuals of a Neck Injury with Degenerative Joint Disease

In an unappealed rating determination from August 1994, the 
RO denied entitlement to service connection for degenerative 
joint disease of the cervical spine, as the evidence failed 
to show a chronic disorder is service and the development of 
degenerative joint disease, some twenty years after service 
was too remote to associate the claimed disorder to service.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  See 38 U.S.C.A. § 7105.  
Notwithstanding, additional service records relating to 
treatment for a cervical spine disorder have since been 
obtained and associated with the claims file.  Pursuant to 38 
C.F.R. § 3.156 (c), presumably misplaced service records 
which have been located constitute new and material evidence.  
Accordingly, the claim was correctly reopened by the RO.

The Court of Appeals in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) effectively decoupled the prior relationship that 
had existed under case law between determinations of well-
groundedness and of new and material evidence to reopen, i.e., 
that a well-grounded claim was a prerequisite to having new 
and material evidence to reopen as to that claim.  See Winters 
v. West, 12 Vet. App. 203, 218 (1999).  The Court noted that 
"the new-and-material-evidence requirements are found in 38 
U.S.C. §§ 5108, 7104(b), and 7105(c), whereas the requirement 
that a well-grounded claim must be submitted to trigger the 
duty to assist is found in 38 U.S.C.A. § 5107(a).  Nothing in 
the statute or regulations links these two concepts.  [T]he 
existence of a well-grounded claim no longer necessarily flows 
from a determination that new and material evidence has been 
presented.  [N]ew and material evidence can have been 
presented even though a claim is not well grounded."  
Winters, 12 Vet. App. at 218.

The evidence of record includes the veteran's service medical 
records, notably records showing the veteran received 
treatment in service for his cervical spine.  He received 
treatment associated with a fall on some ice in January 1972, 
where he landed on his back and right shoulder.  Tenderness 
was noted in the area of the right scapula, but X-rays of the 
shoulder and cervical spine were normal.  He was hospitalized 
for about two weeks and, upon release, range of motion was 
improved, and clinically was reported as neurologically 
normal.  He was given a physical profile of two weeks 
duration in February 1972 for a neck strain and a shoulder 
strain.  History of a neck strain was noted in April 1972, 
but the neck and shoulder were noted as within normal limits.  
In August 1972, he presented with complaints of stiffness in 
the shoulder and neck.  One impression was muscle spasms.  
Over the course of the following few days, the 
symptomatology, focusing primarily in the shoulder and right 
trapezius, apparently resolved.  An orthopedic consultation 
from the end of August 1972 provided a provisional diagnosis 
of cervical neck strain; however, X-rays were negative.  
Except as specified above and although the veteran was seen 
on a number of occasions after the incidents detailed above, 
there were no other complaints, treatments or diagnoses 
relating to the cervical spine in service and no diagnosis of 
degenerative joint disease in service or within one year 
thereafter.  Medical records on the veteran's discharge 
reported the neck and shoulder as normal.

Private treatment records from October 1986 show the veteran 
was seen for a then contemporaneous work related back injury 
(lumbosacral, paraspinal muscle spasm), but no cervical 
abnormalities were noted at that time.  The veteran had been 
engaged as a construction worker for a number of years prior 
to that injury.  

Also of record were treatment notes for 1993-1994, reflecting 
inter alia, treatment for left shoulder and neck pain, as 
well as hospitalization records from March 1994 pertaining to 
cervical pain; he complained of left shoulder pain as well, 
but no complaints, treatment or diagnoses were reported or 
related to the veteran's right shoulder.  The discharge 
diagnosis, some twenty years after service, was degenerative 
joint disease of the cervical spine.

The evidence of record fails to demonstrate the presence of a 
chronic disorder in service, rather it represents no more 
than evidence of acute conditions which had resolved by the 
time the veteran had been discharged from service since no 
abnormalities were noted on the separation physical 
examination.  Moreover, arthritis was not manifested until 
many years after service.  The clinical records, likewise, 
fail to show continuity of assessment, complaints, treatment 
or diagnosis relating to the cervical spine and without an 
onset of the claimed condition until many years after 
service.  Simply put, the evidence submitted does not include 
a nexus between a current disorder and service.  As all the 
elements of a well grounded claim set out in Epps, supra are 
not present here, it is clear that the reopened claim is not 
well grounded as a matter of law because of the clear absence 
from the total record of a required Epps element.  
Accordingly the claim is not well grounded and is denied.

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand this claim to the RO 
for consideration of the issue of whether the appellant's 
claim was well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to him.  See VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 
57 Fed. Reg. 49,747 (1992).  

Further, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a neck injury, to include 
degenerative joint disease, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

